AO 199A (Rev. 12/11- EDCA [Frcsno]) Order Sctting Conditions of Rclease Pagc l of 3 Pagcs

 

  

UNITED STATES DISTRICT CoURT__"__v__,_ _
for the §_ ._ l_-~

   

Eastern District of California

§§: §§ §§111

 

c l 1 l COUR
UNITED sTATES OF AMERICA, ) EA§TL§H§ D‘i;$ ~[i‘@' §f§;AUFORN\A
V ) m 0=!'..\1/0!§)'»11<
) Case No. 1:17-Mc-00067-DAD-sAB
vLADIMAR BLAsKo, )

 

(ADDITIONAL) CONDITION SETTING OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law While on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear atl U.S. DISTRICT COURT, 2500 TULARE STREET, FRESNO, CA 93721

 

Place

 

011 JANUARY 22, 2019.at 11:00 A.M. BEFORE MAGISTRATE JUDGE STANLEY A. BOONE (COURTROOM 9)
Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

Ao 1993 (Rev. 09/08- EDCA [Fresno]) Addirional conditions ofRelease (General) Page - of - Pages
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance .of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

E| (6) The defendant is placed in the custody of:
Name of person or organization
who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the

defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
release or disappears.

 

 

SIGNED:
CUSTODIAN
E| (7) The defendant shall:

l:| (a) report on a regular basis to the following agency:

Pretrial Services and comply with their rules and regulations;

El (b) report in person to the Pretrial Services Agency on the first working day following your release from custody;

|:| (c) cooperate in the collection of a DNA sample;

El (d) reside at a location approved by the PSO, and not move or be absent from this residence for more than 24 hrs.
without prior approval of PSO; travel restricted to , unless otherwise approved in advance by PSO.

El (c) report any contact with law enforcement to your PSO within 24 hours;

l:| (f) be released to the third-party of and you shall reside at and participate in the
as directed by program staff and Pretrial Services; _

El (g) not associate or have any contact with: unless in the presence of counsel or otherwise approved in advance by
the PSO;

l:| (h) maintain or actively seek employment, and provide proof thereof to the PSO, upon request.

|:| (i) rehain from possessing a firearm/ammunition, destructive device, or other dangerous weapon; additionally, you
shall provide written proof of divestment of all firearms/ammunition, currently under your control:

\:l (j) submit to drug or alcohol testing as approved by the Pretrial Services Officer. You shall pay all or part of the costs of
the testing services based upon your ability to pay, as determined by the Pretrial Services Officer.

Cl (k) refrain from (excessive) (any) use of alcohol, or any use of a narcotic drug or other controlled substance
without a prescription by a licensed medical practitioner; and you shall notify Pretrial Services immediately of any
prescribed medication(s). However, medical marijuana, prescribed or not, may not be used.

l:| (l) participate in a program of medical or psychiatric treatment including treatment for drug or alcohol dependency, as
approved by the PSO; you shall pay all or part of the costs of the counseling services based upon your ability to pay,
as determined by the PSO;

l:| (m) take all medications as prescribed by a licensed medical practitioner;

El v (n) report any prescriptions to the PSO within 48 hours of receipt.

El (o) surrender any passport to the Clcrk, United States District Court, and obtain no passport during the pendency of this
case;

l:\ (p) not obtain a passport or other traveling documents during the pendency of this case.

l:| (q) executed a bond or an agreement to forfeit upon failing to appear or failure to abide by any of the conditions of
release, the following sum of money or designated property: '

El (r) post with the court the following indicia or ownership of the above-described property, or the following amount or
percentage of the above-described money:

|:| (s) execute a bail bond with solvent sureties in the amount of $

l:| (t) participate in the following Location Monitoring program component and abide by all the requirements of the
program, which will include having a location monitoring unit installed in your residence and a radio frequency
transmitter device attached to your person. You shall comply with all instructions for the usc and operation of said
devices as given to you by the Pretrial Services Agency and employees of the monitoring company. You shall pay
all or part of the costs of the program based upon your ability to pay as determined by the PSO.

l:l. Curfew. You are restricted to your residence every day nom to 4 or as adjusted
by the Pretrial Services office or supervising officer;

l:| Home Detention. You are restricted to your residence at all times except for employment; education;
religious services; medical, substance abuse, or mental health treatment; attorney visits; court appearances;
court-ordered obligations; or other activities pre-approved by the PSO;

El Home Incarceration. You are restricted to your residence at all times except for medical needs or treatment,
religious services, and court appearances pre-approved by the PSO.

l:| (u) Your release on bond shall be delayed until (date & time).

X (v) Other: Defendant’s travel is limited to the Eastem District of Califomia. All other previous conditions shall remain

in full force.

AO 199C (Rev. 09/08- EDCA [Fresno]) Advice of Penalties Page 5 of 15 Pages
ADVICE OF PENALTIES ANI) SANCTIONS

 

 

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive. '

lt is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a tenn of fifteen years or more _ you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor ~ you will be fined not more than $100,000 or imprisoned not more than one year, or both,

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that I am aware of the conditions of releasel I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.

~A,

' \1 V V Defendant ’s Sz'gnalure

Directions to the United States Marshal

( [:l ) The defendant is ORDERED released after processing

Date: / 2 //H
cial r s Signature
OONEL$MQQlStme Judge

U_Are‘P/ ilootNted name and title

 

 

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICE U.S. ATTORNEY U.S. MARSHAL

